
	

113 HR 1266 IH: To amend title 40, United States Code, concerning the calculation of transactions for the lease of land ports of entry and international bridges, and for other purposes.
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1266
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the
			 Committee on the Budget,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 40, United States Code, concerning the
		  calculation of transactions for the lease of land ports of entry and
		  international bridges, and for other purposes.
	
	
		1.Land ports of entry and
			 international bridgesSection
			 3307 of title 40, United States Code, is amended by adding at the end the
			 following:
			
				(i)Land ports of
				entry and international bridges
					(1)LeasesThe Administrator is authorized to enter
				into contracts for the lease of a covered facility and its site for periods of
				not to exceed 30 years.
					(2)Calculation of
				transactionsFor purposes of
				the Balanced Budget and Emergency Deficit Control Act of 1985, the
				Congressional Budget Act of 1974, the Budget Enforcement Act of 1990, and
				scorekeeping guidelines, the Office of Management and Budget and the
				Congressional Budget Office shall score any contract entered into by the
				Administrator under this chapter for the lease of a covered facility and its
				site in the same manner as if the contract was entered into on September 30,
				1990.
					(3)Analysis of
				transactions
						(A)Analysis
				required before leases or direct purchases or constructionBefore
				entering into a contract for the lease of a covered facility or directly
				purchasing or constructing a covered facility, the Administrator shall transmit
				to Congress a report containing an analysis of the cost effectiveness of
				leasing the covered facility as compared to directly purchasing or constructing
				the covered facility.
						(B)Limitation on
				direct purchases and constructionThe Administrator may not
				directly purchase or construct a covered facility if the Administrator
				determines under subparagraph (A) that leasing the covered facility is more
				cost effective.
						(4)DefinitionsIn this subsection, the following
				definitions apply:
						(A)Covered
				facilityThe term covered facility means a land port
				of entry or international bridge.
						(B)LeaseThe
				term lease includes a lease purchase.
						.
		
